DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/21, and 8/3/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-18, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parupalli et al. (US 2019/0379389).

Regarding claim 1,
Parupalli discloses (Fig. 2):
An electronic motor control system (Fig. 2, 200), comprising: an output stage (212) for supplying the current to the motor (114, ¶0033), the output stage having a first push-pull driver (214, 216) coupled to a first output (positive terminal connected to Vout, ¶0033) for coupling to a first terminal (positive terminal) of the motor (114) and a second push-pull driver (214, 216, right side) coupled to a second output (negative terminal) for coupling to a second terminal (negative) of the motor (114, ¶0033); a mode selection control circuit (control system 111) for selecting between a pulse-width modulated mode and a linear mode of the electronic motor controller (via mode select, ¶0036); a pulse-width modulator output driver (208) for providing pulse-width modulated drive signals to an input (connected to 208) of the output stage (212) when the mode selection control circuit (111) selects the pulse-width modulated mode (¶0036),
wherein the mode selection control circuit (111) selects one of the first push-pull driver (left side 214, 216) or the second push-pull driver (right side 214, 216) in conformity with a direction of the current supplied to the motor (114, ¶0031), and wherein the selected one of the first push-pull driver (left side 214, 216) or the second push-pull driver (right side 214, 216) is pulse- width modulated (¶0038) and another one of the first push-pull driver (left side 214, 216) or the second push-pull driver (right side 214, 216) is operated to supply a fixed voltage when the mode selection control circuit (111) selects the pulse-width modulated mode (¶0038);
a linear amplifier stage (210) for providing a linear analog signal to the input of the output stage (connected to terminals of 212) when the mode selection control circuit selects the linear mode (via mode select, ¶0036), wherein both the first push-pull driver (left side 214 216) and the second push-pull driver (right side 214, 216) are operated to supply the current to the motor when the mode selection control circuit selects the linear mode (¶0039); and a feedback control loop (218, 222, 202, 204, 206) for sensing the current supplied to the motor (via 218, ¶0038) and providing a first output to the pulse-width modulator (output from 206) and a second output to the linear amplifier stage (output from 204, ¶0038).

Regarding claim 2,
Parupalli discloses (Fig. 2):
further comprising an input for receiving a motor current control value (fig. 2, ITGT, ¶0028), wherein a first transfer function from the input (ITGT) to the selected one of the first push-pull driver (left side 214, 216) or the second push-pull driver (right side 214, 216) when the mode selection control circuit (111) selects the pulse-width modulated mode is substantially equivalent to a second transfer function from the input (ITGT) to the combination of the first push-pull driver (left side 214, 216) and the second push-pull driver (right side 214, 216) when the mode selection control circuit (111) selects the linear mode (¶0040), such that an output of a loop filter (204) of the feedback control loop (218, 222, 202, 204, 206) settles to approximately a same value after the mode selection control changes between the linear mode and the pulse-width modulated mode as a previous value of the output of the loop filter prior to the change (¶0040).

Regarding claim 3,
Parupalli discloses (Fig. 1):
wherein the input is a digital input (ITGT, from digital controller 111) for receiving a digital current control value (ITGT), and wherein the electronic motor control system (200, ¶016) further comprises a digital-to-analog converter (DAC) (206) for receiving the digital current control value (ITGT) and generating an analog output provided to the feedback control loop (¶0025).

Regarding claim 4,
Parupalli discloses (Fig. 2):
further comprising: a pulse-width modulator (Fig. 2, 208) for providing an input to the pulse-width modulator output stage (214, 216); a loop filter (204) of the feedback control loop (218, 222, 202, 204, 206, ¶0029); a quantizer (206) of the pulse-width modulator having an input (input to 206) coupled to a first output of the loop filter (204 connected to 206), wherein an input of the linear amplifier stage (210) is coupled to a second output of the loop filter (output of 204 goes to 206 and 210); and a current sense block (222) coupled to at least one of the output stage (218) or the motor and having an output coupled to the feedback control loop (¶0036).

Regarding claim 5,
Parupalli discloses (Fig. 2):
further comprising: a position sensor (Fig. 1, 116) that detects a position controlled by the motor (114, ¶0023); and a processing subsystem (111) for receiving an output of the position sensor (116) and generating an output provided to an input of the feedback control loop (outputs to 113, ¶0025-¶0026).

Regarding claim 6,
Parupalli discloses (Fig. 2):
wherein the position sensor (116) is an image sensor mechanically coupled to the motor (116 and 118 are coupled, ¶0023), and wherein the processing subsystem includes an image processor (103, ¶0021).

Regarding claim 7,
Parupalli discloses (Fig. 2):
wherein the image processor detects instability in an image provided by the image processor and controls the output provided to the input of the feedback control loop to stabilize the image (¶0021-¶0023).

Regarding claim 8,
Parupalli discloses (Fig. 1):
wherein the image processor (Fig. 1, 118) detects a measure of a focus of an image provided by the image processor (103)and controls the output provided to the input of the feedback control loop to maintain a focus of the image (¶0003).

Regarding claim 10,
Parupalli discloses (Fig. 2):
wherein when the mode selection control (Fig. 2, mode select) selects the linear mode (¶0036), the first push-pull driver (left side 214, 216) and the second push-pull driver (right side 214, 216) provide a signal swing (220) that extends substantially over a range of voltage from a negative power supply rail (right side) supplied to the output stage to a positive power supply rail (left side) supplied to the output stage (212, ¶0034).

Regarding claim 11,
Parupalli discloses (Fig. 2):
A method of providing electronic control of a motor (fig.2, 200, Fig. 1, 114), comprising: supplying the current to the motor (114) from an output stage (fig. 2, 212) having a first push-pull driver (214, 216, left side)coupled to a first output (Vout, + side) for coupling to a first terminal (positive terminal of Vout) of the motor (114, ¶0033) and a second push-pull driver (214, 216, right side) coupled to a second output (Vout, - side)  for coupling to a second terminal (negative terminal) of the motor (114, ¶0033); selecting between a pulse-width modulated mode and a linear mode of operation (Via mode select, ¶0033); responsive to selecting pulse-width modulated mode,
providing pulse-width modulated control signals to an input (from 208 to 214, 216) of the output stage (212, ¶0031-¶0033), selecting a one of the first push-pull driver (214, 216, left side) or the second push-pull driver (214, 216, right side) in conformity with a direction of the current supplied to the motor for pulse- width modulation (¶0033) and selecting another one of the first push-pull driver (214, 216, left side) or the second push-pull driver (214, 216, right side) to supply a fixed voltage (¶0038);
responsive to selecting the linear mode of operation (via mode select), providing a linear analog signal to the input of the output stage (212, from 210, ¶0033), wherein both the first push-pull driver (214, 216, left side) and the second push-pull driver (214, 216, right side) are operated to supply the current to the motor (114, ¶0036); and sensing the current (via 218 and 222) supplied to the motor (114) and providing a first feedback output to the pulse- width modulator (output from 206) and a second feedback output (output from 204 to 210) to the linear amplifier stage (¶0036-¶0038).

Regarding claim 12,
Parupalli discloses (Fig. 2):
further comprising receiving a motor current control value at an input (fig. 2, ITGT, ¶0028), wherein a first transfer function from the input (ITGT) to the selected one of the first push-pull driver (left side 214, 216) or the second push-pull driver (right side 214, 216) when the selecting  (from 111) selects the pulse-width modulated mode is substantially equivalent to a second transfer function from the input (ITGT) to the combination of the first push-pull driver (left side 214, 216) and the second push-pull driver (right side 214, 216) when the selecting (111) selects the linear mode (¶0040), such that an output of a loop filter (204) of a feedback control loop (218, 222, 202, 204, 206) settles to approximately a same value after the mode selection control changes selection between the linear mode and the pulse-width modulated mode as a previous value of the output of the loop filter prior to the change (¶0040).

Regarding claim 13,
Parupalli discloses (Fig. 2):
further comprising: receiving a digital current control value at a digital input (Fig. 2, ITGT, from digital controller 111); and converting the digital current control value with a digital-to-analog converter (DAC) (206) to an analog output provided to the feedback control loop (¶0025).

Regarding claim 14,
Parupalli discloses (Fig. 2):
further comprising: filtering the second feedback output with a loop filter (Fig. 2, 204); and quantizing (via 206) an output of the loop filter to generate the pulse-width modulated control signals (¶0029, ¶0036).

Regarding claim 15,
Parupalli discloses (Fig. 1):
further comprising: detects a position controlled by the motor (via Fig. 1, 116, ¶0023); and generating an output provided to an input of the feedback control loop in conformity with the detected position (outputs to 113, ¶0025-¶0026).

Regarding claim 16,
Parupalli discloses (Fig. 1):
wherein the detecting a position (Fig. 1, 116) is performed by an image sensor mechanically coupled to the motor (116 and 118 are coupled, ¶0023), and wherein the generating an output is performed by an image processor (103, ¶0021).

Regarding claim 17,
Parupalli discloses (Fig. 2):
further comprising: the image processor detecting an instability in an image provided by the image processor; and controlling the output provided to the input of the feedback control loop to stabilize the image (¶0021-¶0023).

Regarding claim 18,
Parupalli discloses (Fig. 1):
further comprising: the image processor (Fig. 1, 118) detecting a measure of a focus of an image provided by the image processor (103); and controlling the output provided to the input of the feedback control loop to maintain a focus of the image (¶0003).

Regarding claim 20,
Parupalli discloses (Fig. 2):
wherein when the selecting selects (Fig. 2, mode select) the linear mode  (¶0036), the first push-pull driver (fig. 2, 214, 216, left side) and the second push-pull driver (214, 216, right side) provide a signal swing (220) that extends substantially over a range of voltage from a negative power supply rail (right side) supplied to the output stage (212) to a positive power supply rail (left side) supplied to the output stage (212, ¶0034).

Regarding claim 21,
Parupalli discloses (Fig. 2):
An electronic motor control system (Fig. 2, 200), comprising: an output stage (212) for supplying the current to the motor (Fig. 1, 114, ¶0033) and having a pair of push-pull drivers (214, 216) having outputs for coupling to terminals of the motor (Vout, positive and negative terminals, ¶0033); and a drive stage (208, 210) for providing inputs to the push-pull drivers that operates in a pulse-width modulated mode (via 208) or a linear mode (via 210, ¶0033), wherein, in the linear mode, the driver stage (208, 210) operates the output stage so that both the first push-pull driver and the second push-pull driver are operated actively to supply the current to the motor (¶0039),
and wherein in the pulse-width modulated mode, the drive stage (208, 210) operates the output stage (212) so that one of the push-pull drivers (214, 216, left side) has a pulse-width modulated output provided to a first terminal of the motor (positive terminal) and another one of the push-pull drivers (214, 216, right side) is turned fully-on in one polarity to provide a fixed voltage to the other terminal of the motor (¶0038).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Parupalli et al. (US 2019/0379389)  in view Sugie (US 2014/0368949).

Regarding claim 9,
Parupalli discloses the above elements from claim 1.
They do not disclose:
wherein when the mode selection control selects the linear mode, the first push-pull driver and the second push-pull driver are operated as class-AB linear drivers.

However, Sugie teaches:
wherein when the mode selection control selects the linear mode, the first push-pull driver and the second push-pull driver are operated as class-AB linear drivers (¶0049).

Regarding claim 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the PWM and Linear driver from Parupalli that can operate A motor driver in a linear mode (¶0036) and operate the driver as a class AB linear driver in a linear operation mode as taught by Sugie in order to prevent a shoot through current that can damage the motor as taught by Sugie (¶0006-¶0007).  This would make the system more reliable and reduce costs through reduced maintenance and failure.

Regarding claim 19,
Parupalli discloses the above elements from claim 11.
They do not disclose:
wherein when the mode selection control selects the linear mode, the first push-pull driver and the second push-pull driver are operated as class-AB linear drivers.

However, Sugie teaches:
wherein when the mode selection control selects the linear mode, the first push-pull driver and the second push-pull driver are operated as class-AB linear drivers (¶0049).

Regarding claim 19, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the PWM and Linear driver from Parupalli that can operate A motor driver in a linear mode (¶0036) and operate the driver as a class AB linear driver in a linear operation mode as taught by Sugie in order to prevent a shoot through current that can damage the motor as taught by Sugie (¶0006-¶0007).  This would make the system more reliable and reduce costs through reduced maintenance and failure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takita (US 6,392,484) – Amplifier with PWM mode

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846